             Case 1:18-cv-02707-RC Document 6 Filed 03/04/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MONAL PATEL,                                       :
                                                   :
       Plaintiff,                                  :       Civil Action No.:      18-2707 (RC)
                                                   :
       v.                                          :
                                                   :
FEDERAL DEPOSIT INSURANCE CORP.                    :
and ICF, INC.,                                     :
                                                   :
       Defendants.                                 :

                                              ORDER

            DIRECTING THE U.S. MARSHALS SERVICE TO EFFECT SERVICE OF PROCESS

       It is hereby ORDERED that the U.S. Marshals Service effect service of process in this

case as soon as practical within its available resources, or, to the extent that service has already

been effected, file on the docket proof of service.

       SO ORDERED.


Dated: March 4, 2019                                                RUDOLPH CONTRERAS
                                                                    United States District Judge
